FILED
                            NOT FOR PUBLICATION                               SEP 29 2017

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                         No. 15-30273

              Plaintiff-Appellee,                 D.C. No. 3:15-cr-00032-RRB

 v.
                                                  MEMORANDUM*
STEVEN N. TAYLOR, a.k.a. Louis V,
a.k.a. Nicky,

              Defendant-Appellant.


                    Appeal from the United States District Court
                             for the District of Alaska
                    Ralph R. Beistline, District Judge, Presiding

                          Submitted September 26, 2017**

Before:      SILVERMAN, TALLMAN, and N.R. SMITH, Circuit Judges.

      Steven N. Taylor appeals from the district court’s judgment and challenges

the 180-month sentence imposed following his guilty-plea conviction for

conspiracy to distribute and possess with intent to distribute cocaine, in violation of


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
21 U.S.C. §§ 841(b)(1)(A)(ii) and 846. We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.

      Taylor contends that the district court violated Federal Rule of Criminal

Procedure 32 by failing to resolve his objections to the four-level leadership

enhancement under U.S.S.G. § 3B1.1(a). He also argues that the evidence was

insufficient to support the enhancement.

      As an initial matter, we reject the government’s argument that this appeal

should be dismissed. The appeal waiver in the applicable plea agreement was

conditioned upon the court imposing a sentence within or below the guideline

range corresponding to a total offense level of 27. Because the court imposed a

sentence above that range, the waiver is unenforceable. See United States v.

Watson, 582 F.3d 974, 987 (9th Cir. 2009). Furthermore, the issue of the

leadership enhancement was not resolved by this court’s dismissal of Appeal No.

15-30272 because, contrary to the government’s argument, the enhancement was

also predicated on Taylor’s conduct in this case.

      With respect to the merits, the district court’s adoption of the facts in the

presentence report and its statement that the facts therein were sufficient to support

the enhancement satisfied Rule 32. See United States v. Ingham, 486 F.3d 1068,

1075-76 (9th Cir. 2007). Moreover, under the circumstances of this case, the


                                           2                                     15-30273
district court did not abuse its discretion in imposing the enhancement. See United

States v. Gasca-Ruiz, 852 F.3d 1167, 1170 (9th Cir. 2017) (en banc) (district

court’s application of the Guidelines to the facts is reviewed for abuse of

discretion); Ingham, 486 F.3d at 1075 (four-level leadership enhancement is

warranted where defendant’s role is “that of organizing or leading a drug

distribution conspiracy”).

      AFFIRMED.




                                          3                                     15-30273